DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-22 have been presented for examination.
Claims 1-6 and 8-22 are rejected for the reasons presented below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process.
101 Analysis - Step 1
Claim 1 is directed to a computer-implemented method for applying machine intelligence to access a payroll database and multiple sources to identify a predicted route from a first location to a second location on a future date.
Claim 12 is directed to a traffic prediction system for applying machine intelligence to access a payroll database and multiple sources to identify a predicted route from a first location to a second location on a future date.
Claim 16 is directed to a traffic control system for applying machine intelligence to access a payroll database and multiple sources to identify a predicted route from a first location to a second location on a future date.
Claim 18 is directed to a computer program product for applying machine intelligence to access a payroll database and multiple sources to identify a predicted route from a first location to a second location on a future date.
101 Analysis - Step 2A, Prong I
1, 12, 16, and 18 recites the abstract concept of mentally planning a route from a first location to a second location given data regarding payroll, weather, and traffic, which may be publically sourced. The abstract idea is described by at least claims 1, 12, 16, and 18 by using machine intelligence to compute the route data. These steps fall into the mental process grouping of abstract ideas as they encompass gathering traffic and weather data from a publicly accessible database and mentally identifying a route for a future time and date responsive to the individual’s payroll, a first location and second location. The limitations, as drafted, as processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind applied to generic computing components.
With respect to claims 1, 12, 16, and 18, besides the recitation of “machine intelligence application” and “processor unit,” there is insufficient language to preclude the idea from practically being performed in the human mind. For example, removing the “machine intelligence application” and “processor unit” language, the claims encompass manually creating a grid overlaid on an aerial map with corresponding location data (including geographic, demographic, and collision data).
101 Analysis - Step 2A, Prong II
The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “at least one processor,” which is a generic computing component that is simply employed to gather the data. Claims 1 also recites “receiving” and “storing” data, which as recited, is categorized as insignificant extra solution activity as it is merely uses the received data to perform the abstract idea. Further, the limitation “generating” as recited is considered data output. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (see MPEP 2106.05(g)).
Claim 12 recites parallel limitations and is rejected on similar grounds.

101 Analysis - Step 2B

Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 2-6, 8-11 and 13-15, 17, and 19-22:
Dependent claims 2-6, 8-11, 13-15, 17, and 19-22 only recite limitations that further define the mental process and recite further data gathering (i.e. obtaining predicted route data). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-6, 8-11 and 13-15, 17, and 19-22 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Patent Application Publication No. 20180259976 and hereinafter, “Williams”) in view of Zong et al. (“Daily Commute Time Prediction Based On Genetic Algorithm,” and hereinafter, “Zong”).

Regarding claim 1, Williams teaches a computer-implemented method for traffic prediction, the computer implemented method comprising:
identifying, by the machine intelligence application running on the processor unit, an individual, a first location, a second location, a future date, and a time of day
Williams [0030] discloses identifying a user’s requests to transport from a start point to a destination.
Williams [0003] discloses traveling at specific times of the day is known in the art.
Williams [0191] discloses a future scheduled request for transport.
Williams [0169] discloses machine learning algorithms used for optimizing the transportation control system based on data from different geographical locations and passenger behavior characteristics.
responsive to identifying the individual, the first location, the second location, the date, and the time of day, determining, by the machine intelligence application running on the processor unit, a predicted travel time for the individual between the first location and the second location at the time of day on the future date
Williams [0038] discloses accounting for traffic flow, trip time, wait time, or a combination thereof.
responsive to identifying the first location, computing, by the machine intelligence application running on the processor, a number of routes for movement by the individual from the first location to a second location
Williams [0017] discloses the management system providing the vehicle with at least one approximate target route from the respective start point to the respective destination.
combining, by the machine intelligence application running on the processor unit, the predicted routes for the individual with additional predicted routes calculated for other individuals to create combined predicted route data
Williams [0004] discloses the management system is configured to manage at least one or more partially autonomous vehicles, where each is configured to cooperate with at least one of another vehicle, configured to transport, responsive to the assignment, at least one person.
Williams [0355] discloses combining vehicle profiles that consist of vehicle operations such as velocity, acceleration/deceleration, and positional and direction change in order to create a journey from an origin point to a destination point.
accessing, by the machine intelligence application running on the processor unit, the combined predicted route data
Williams [0026] discloses that the vehicle is configured to access the approximated target route from the management system.
accessing, by the machine intelligence application running on the processor unit, current internal and external data
Williams [0164] discloses a common management system that may access one or more databases for use by the various subsystems.
analyzing, by the machine intelligence application running on the processor unit, the combined predicted route data, the current internal and external data
Williams [0191] discloses analyzing previous operating history, trend analysis, probability distributions, and other data from one or more information sources.
responsive to analyzing the combined predicted route data, determining, by the machine intelligence application running on the processor unit, changes to traffic routing to the second location; and responsive to determining changes to traffic routing to the second location, sending, by the machine intelligence application running on the processor unit, instructions to a number of traffic devices configured for controlling traffic to the second location.  
Williams [0567] discloses that a vehicle map may be updated dynamically.
Williams [0506] discloses intervening with a vehicle’s route by sending instructions, for example, avoiding a deteriorated vehicle.
Williams does not expressly teach:
accessing, by a machine intelligence application including machine learning and predictive algorithms running on a processor unit, an internal database that includes at least one payroll database
Zong teaches:
accessing, by a machine intelligence application including machine learning and predictive algorithms running on a processor unit, an internal database that includes at least one payroll database
Zong Section 3.3 discusses that higher income travelers are more likely to depart from home or work later than travelers with a lower income.
Zong Section 3.2 discusses the impact of monthly income on trips (time, purpose, mode, path, etc.).
It would have been obvious to one having ordinary skill in the art to modify the vehicle navigation method disclosed in Williams to incorporate these internal factors to consider the demographic-dependent travel trends, noted in Zong, because “understanding individuals’ time allocation decisions is essential for (a) planning the development and construction of new transportation infrastructure by providing predicted temporal travel demands, (b) examining the potential responses to improved operational measures (such as real-time information), (c) assessing the effectiveness of time-specific transportation demand management policies, such as compressed working week [ 1], staggered shift [2], road tolling [3], and other similar strategies [4, 5]” (Zong et al., Introduction)

Regarding claim 2, Williams teaches the computer-implemented method of claim 1, further comprising: 
responsive to identifying the first location, computing, by the machine intelligence application running on the processor, a number of routes for movement by the individual from the first location to a second location
Williams [0017] discloses the management system providing the vehicle with at least one approximate target route from the respective start point to the respective destination.
receiving from a device, by the machine intelligence application running on the processor unit, a number of actual routes taken by the individual between the first location and the second location over a period of time
Williams [0026] discloses determining an actual route.
retrieving from a source, by the machine intelligence application running on the processor unit, a number of factors associated with each of the number of routes and the number of actual routes
Williams [0224] discloses determining numerous factors such as 
Williams [0161] discloses determining one or more aspects of the roadway segment and/or vehicles travelling on that segment and weather for a particular roadway.
analyzing by the machine intelligence application running on the processor unit, the number of routes, the number of actual routes, and the number of factors to determine a number of predicted routes for the individual
Williams [0160] discloses that the control system operates using one or more machine learning algorithms. 
Williams [0189] discloses that the number of actual routes and predicted future routes may be calculated to avoid bottlenecks.
The Examiner notes that the calculation is indicative of analysis.
delivering, by the machine intelligence application running on the processor unit, the number of predicted routes to a first database.  
Williams [0164] discloses receiving information from vehicles 
Williams [0017] discloses that the vehicle is configured to select one of the at least one approximate target routes and is further configured to travel along the selected approximate target route.
The Examiner notes that selecting one or the at least one approximate target routes indicates that there are a number of predicted routes stored in a database for selection.

Regarding claim 3, Williams teaches the computer-implemented method of claim 2, wherein:
the number of factors include a number of internal factors in an internal database and a number of external factors in an external database.  
Williams [0164] discloses one or more databases.
Williams [0412] discloses external interface systems including an environment module.
Williams [0137] discloses ancillary systems to support passengers and their personal contexts including passenger, identity and security.
Williams [0224] discloses a number of factors involved in requesting a journey.

Regarding claim 4, Williams teaches the computer-implemented method of claim 3, wherein:
the number of internal factors comprise: an age of the individual, a physical address of the individual, a salary of the individual, an automobile of the individual, a work schedule of the individual, IP addresses of the individual, mobile device numbers of the individual, email addresses of the individual, an industry of the individual, and a geographic location of the individual.  
Williams [0375] discloses identifying a user’s address.
Williams [0091] discloses determining types of vehicles permitted to operate on a roadway segment.
Williams [0096] discloses that the user may pre-schedule each journey on an on-demand basis.
Williams [0203] discloses that the journey may be pre-booked on an application hosted on a smart phone.
Regarding claim 5, Williams teaches a computer-implemented method of claim 3, wherein:
the number of external factors comprise: weather conditions, road construction, detours, traffic congestion, and accidents, public data feeds regarding traffic flow, public records regarding proposed construction, and 
Williams [0161] discloses detecting traffic, roadway conditions, and weather.
Williams [0506] discloses avoiding a deteriorated vehicle as an example of a detour.
Williams [0341] discloses that the system may differentiate and operate using logic specific to city areas with higher population.

Regarding claim 6
combining, by the machine intelligence application running on the processor unit, the predicted routes for the individual with additional predicted routes calculated for other individuals to create combined predicted route data
Williams [0004] discloses the management system is configured to manage at least one or more partially autonomous vehicles, where each is configured to cooperate with at least one of another vehicle, configured to transport, responsive to the assignment, at least one person.
storing by the machine intelligence application running on the processor unit, the combined predicted data in a blockchain.  
Williams [0301] discloses a blockchain.

Regarding claim 9, Williams teaches the computer-implemented method of claim 2, wherein the device is a mobile phone.  
Williams [0385] discloses a mobile device.

Regarding claim 10, Williams teaches the computer implemented method of claim 2, wherein:
the device is a monitoring device affixed to an automobile of the individual.  
Williams [0385] discloses a camera mounted above the automobile door.

Regarding claim 11, Williams teaches the computer-implemented method of claim 1, further comprising: 
securing, by the machine intelligence application running on the processor unit, access to a combined predicted database with one of a two-step access system and an encryption system.  
Williams [0292] to [0302] discloses that the system uses cryptographic techniques to ensure overall security, comprising TLS/SSL encryption.

12, Williams teaches the traffic prediction system comprising:
a processor unit connected to a number of internal sources, a number of external sources, and a combined predicted data database
Williams [0164] discloses processing information and storing them in one or more databases.
device carried by an individual or affixed to a mode of transportation of the individual
Williams [0385] discloses a mobile device.
computer program instructions stored in a computer readable storage medium media and configured to cause a machine intelligence application including machine learning and predictive algorithms running on a processor unit to identify an individual, a first location, a second location, a future date, and a time of day, and responsive to the processor unit identifying the individual, the first location, the second location, the date, and the time of day, to determine a predicted travel time for the individual between the first location and the second location at the time of day on the future date, determine changes to traffic routing to the second location and, responsive to determine changes to traffic routing to the second location, send instructions to a number of traffic devices configured for controlling traffic to the second location.  
Williams [0030] discloses identifying a user’s requests to transport from a start point to a destination.
Williams [0003] discloses traveling at specific times of the day is known in the art.
Williams [0191] discloses a future scheduled request for transport.
Williams [0169] discloses machine learning algorithms used for optimizing the transportation control system based on data from different geographical locations and passenger behavior characteristics.
Williams does not expressly teach:
access an internal database that includes at least one payroll database

access an internal database that includes at least one payroll database
Zong Section 3.3 discusses that higher income travelers are more likely to depart from home or work later than travelers with a lower income.
Zong Section 3.2 discusses the impact of monthly income on trips (time, purpose, mode, path, etc.).
It would have been obvious to one having ordinary skill in the art to modify the vehicle navigation method disclosed in Williams to incorporate these internal factors to consider the demographic-dependent travel trends, noted in Zong, because “understanding individuals’ time allocation decisions is essential for (a) planning the development and construction of new transportation infrastructure by providing predicted temporal travel demands, (b) examining the potential responses to improved operational measures (such as real-time information), (c) assessing the effectiveness of time-specific transportation demand management policies, such as compressed working week [ 1], staggered shift [2], road tolling [3], and other similar strategies [4, 5]” (Zong et al., Introduction)

Regarding claim 13, Williams teaches the traffic prediction system of claim 12, further comprising: computer program instructions stored in a computer readable the computer readable storage medium media and configured to:
cause the machine intelligence application running on the processor unit, responsive to identifying the first location, computing, by the processor, a number of routes for movement by the individual from the first location to a second location; computer program instructions stored in a computer readable the computer readable storage medium media
Williams [0160] discloses that the control system operates using one or more machine learning algorithms. 
Williams [0189] discloses that the number of actual routes and predicted future routes may be calculated to avoid bottlenecks.
Williams [0017] discloses the management system providing the vehicle with at least one approximate target route from the respective start point to the respective destination.
computer program instructions stored in a computer readable the computer readable storage medium media and configured to cause the machine intelligence application running on the processor unit to retrieve a number of factors associated with each of the number of routes and the number of actual routes
Williams [0164] discloses one or more databases.
Williams [0412] discloses external interface systems including an environment module.
Williams [0137] discloses ancillary systems to support passengers and their personal contexts including passenger, identity and security.
Williams [0224] discloses a number of factors involved in requesting a journey.
computer program instructions stored in a computer readable the computer readable storage medium media and configured to cause the machine intelligence application running on the processor unit, to analyze the number of routes, the number of actual routes, and the number of factors to determine a number of predicted routes for the individual
Williams [0160] discloses that the control system operates using one or more machine learning algorithms. 
Williams [0189] discloses that the number of actual routes and predicted future routes may be calculated to avoid bottlenecks.
The Examiner notes that the calculation is indicative of analysis.
computer program instructions stored in a computer readable the computer readable storage medium media and configured to the machine intelligence application running on the processor unit to store the number of predicted routes in a first database.  
Williams [0164] discloses receiving information from vehicles 
Williams [0017] discloses that the vehicle is configured to select one of the at least one approximate target routes and is further configured to travel along the selected approximate target route.
The Examiner notes that selecting one or the at least one approximate target routes indicates that there are a number of predicted routes stored in a database for selection.

Regarding claim 14, Williams teaches the traffic prediction system of claim 13, further comprising: computer program instructions stored in the computer readable computer readable storage medium media and configured to:
cause the machine intelligence application running on the processor unit to combine the predicted route for the individual with additional predicted routes calculated for other individuals to create combined predicted route data; and computer program instructions stored in the computer readable computer readable storage medium media and configured to cause the machine intelligence application running on the processor unit to store the combined predicted data in a blockchain.  
Williams [0301] discloses a blockchain.

Regarding claim 15, Williams teaches the computer implemented method traffic prediction system of claim 12, wherein:
the device is one of a mobile phone and a monitoring device affixed to an automobile of the individual.  
Williams [0385] discloses a mobile device.

Regarding claim 16, Williams teaches the traffic control system comprising:
a machine intelligence application including machine learning and predictive algorithms
Williams [0169] discloses machine learning algorithms used for optimizing the transportation control system based on data from different geographical locations and passenger behavior characteristics.
a processor unit connected to a number of internal sources, a number of external sources, and a combined predicted data database that combines predicted routes for an individual with additional predicted routes calculated for other individuals to create combined predicted route data
Williams [0164] discloses one or more databases.
Williams [0412] discloses external interface systems including an environment module.
Williams [0137] discloses ancillary systems to support passengers and their personal contexts including passenger, identity and security.
Williams [0224] discloses a number of factors involved in requesting a journey.
Williams [0004] discloses the management system is configured to manage at least one or more partially autonomous vehicles, where each is configured to cooperate with at least one of another vehicle, configured to transport, responsive to the assignment, at least one person.
a device carried by an individual or affixed to a mode of transportation of the individual
Williams [0385] discloses a mobile device.
computer program instructions stored in a storage route and configured to cause the machine intelligence application running on the processor unit, to identify an individual, a first location, and a second location, to analyze predicted route data, to determine changes to traffic routing to the second location and, responsive to determine changes to traffic routing to the second location, send instructions to a number of traffic devices configured for controlling traffic to the second location.  
Williams [0030] discloses identifying a user’s requests to transport from a start point to a destination.
Williams [0003] discloses traveling at specific times of the day is known in the art.
Williams [0191] discloses a future scheduled request for transport.
Williams [0169] discloses machine learning algorithms used for optimizing the transportation control system based on data from different geographical locations and passenger behavior characteristics.
Williams [0017] discloses that the vehicle is configured to select one of the at least one approximate target routes and is further configured to travel along the selected approximate target route.
Williams does not expressly teach:
access an internal database that includes at least one payroll database
Zong teaches:
access an internal database that includes at least one payroll database
Zong Section 3.3 discusses that higher income travelers are more likely to depart from home or work later than travelers with a lower income.
Zong Section 3.2 discusses the impact of monthly income on trips (time, purpose, mode, path, etc.).


Regarding claim 18, Williams teaches the computer program product comprising: computer program instructions stored on a computer readable storage media and configured to:
computer program instructions stored on the computer readable medium storage media and configured to cause the processor unit to identify an individual, a first location, a second location, a future date, and a time of day
Williams [0030] discloses identifying a user’s requests to transport from a start point to a destination.
Williams [0003] discloses traveling at specific times of the day is known in the art.
Williams [0191] discloses a future scheduled request for transport.
Williams [0169] discloses machine learning algorithms used for optimizing the transportation control system based on data from different geographical locations and passenger behavior characteristics.
computer program instructions stored on the computer readable medium storage media and configured to cause the processor unit, responsive to identifying the individual, the first location, the second location, the date, and the time of day, to determine a travel time for the individual between the first location and the second location on the future date and at the time of day determine changes to traffic routing to the second location and, responsive to determine changes to traffic routing to the second location, send instructions to a number of traffic devices configured for controlling traffic to the second location.  
Williams [0017] discloses the management system providing the vehicle with at least one approximate target route from the respective start point to the respective destination.
Williams [0567] discloses that a vehicle map may be updated dynamically.
Williams [0506] discloses intervening with a vehicle’s route by sending instructions, for example, avoiding a deteriorated vehicle.
Williams does not expressly teach:
cause a processor unit to access an internal database that includes at least one payroll database
Zong teaches:
cause a processor unit to access an internal database that includes at least one payroll database
Zong Section 3.3 discusses that higher income travelers are more likely to depart from home or work later than travelers with a lower income.
Zong Section 3.2 discusses the impact of monthly income on trips (time, purpose, mode, path, etc.).


Regarding claim 19, Williams teaches the computer program product of claim 18, further comprising: computer program instructions stored on the computer readable storage media and configured to:
cause the processor unit, responsive to identifying the first location, to compute a number of routes for movement by the individual from the first location to a second location; and computer program instructions stored on the computer readable medium storage media and configured to cause the processor unit, to receive, from a device, a number of actual routes taken by the individual between the first location and the second location over a period of time.  
Williams [0189] discloses that the number of actual routes and predicted future routes may be calculated to avoid bottlenecks.

20, Williams teaches the computer program product of claim 18, further comprising: computer program instructions stored on the computer readable storage media and configured to cause the processor unit, to retrieve a number of factors associated with each of the number of routes and the number of actual routes; computer program instructions stored on the computer readable medium storage media and configured to cause the processor unit, to analyze the number of routes, the number of actual routes, and the number of factors to determine a number of predicted routes for the individual; and computer program instructions stored on the computer readable medium storage media and configured to cause the processor unit, to store the number of predicted routes in a blockchain.  
Williams [0301] discloses a blockchain.

Claims 8, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Zong, further in view of Krumm et al. (U.S. Patent Application Publication No. 20090157307 and hereinafter, “Krumm”).

Regarding claim 8, the combination of Williams and Zong does not expressly teach the computer-implemented method of claim 1, wherein:
controlling traffic comprises at least one of closing a lane and opening a lane.  
Krumm teaches:
controlling traffic comprises at least one of closing a lane and opening a lane.  
Krumm [0037] discloses traffic patterns changing such that blocked lanes will open.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Williams and Zong to incorporate at least one of closing or opening a lane, as taught in Krumm, “in order to have an improved travel experience” (Krumm [0033]).

Regarding claim 17, the combination of Williams and Zong does not expressly teach the traffic control system of claim 16, wherein:
the computer program instructions are further configured to cause the machine intelligence application running on the processor unit, responsive to determine changes to traffic routing to the second location, and to send instructions to a number of traffic devices configured for controlling traffic to the second location controlling traffic comprises at least one of closing a lane and opening a lane.  
Krumm teaches:
controlling traffic comprises at least one of closing a lane and opening a lane.  
Krumm [0037] discloses traffic patterns changing such that blocked lanes will open.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Williams and Zong to incorporate at least one of closing or opening a lane, as taught in Krumm, “in order to have an improved travel experience” (Krumm [0033]).

Regarding claim 21, the combination of Williams and Zong does not expressly teach the traffic prediction system of claim 12, wherein 
controlling traffic comprises at least one of closing a lane and opening a lane.  
Krumm teaches:
controlling traffic comprises at least one of closing a lane and opening a lane.  
Krumm [0037] discloses traffic patterns changing such that blocked lanes will open.


Regarding claim 22, the combination of Williams and Zong does not expressly teach the computer program product of claim 18, wherein:
controlling traffic comprises at least one of closing a lane and opening a lane.   
Krumm teaches:
controlling traffic comprises at least one of closing a lane and opening a lane.  
Krumm [0037] discloses traffic patterns changing such that blocked lanes will open.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Williams and Zong to incorporate at least one of closing or opening a lane, as taught in Krumm, “in order to have an improved travel experience” (Krumm [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Letz et al. (U.S. Patent Application Publication No. 20160234648) discloses an approach for providing location sharing via simulation. 
Barth et al. (U.S. Patent No. 10,429,201) discloses a system and method for providing a route and turn-by-turn directions based on estimates of current and future traffic along a route.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662         


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662